John A. Fogleman, Justice, dissenting. I do not agree that the landowner’s testimony should have been stricken. The motion was to strike his entire testimony with reference to comparable sales and did not relate to other matters treated in the majority opinion. The motion to strike was based upon the grounds that (1) the testimony did not meet the criteria set down by law with reference to market value of land and (2) there was no similarity in the comparable sales given by this witness. Nothing was said .about his testimony as to difference in market value or his valuation of the land remaining after the taking. Consequently, the motion only went to the landowner’s testimony about comparable sales. At the outset, it seems to me that the majority is endeavoring to say that an owner’s testimony and an expert’s testimony are to be treated differently in respect to their respective bases in that the burden is on an owner to demonstrate a reasonable basis for his testimony, while the opposing party must demonstrate the Jack of a reasonable basis for the opinions given by an expert. I do not so construe our cases. See, e. g., Arkansas State Highway Commission v. Clark, 247 Ark. 165, 444 S. W. 2d 702; Arkansas State Highway Commission v. Stobaugh, 247 Ark. 231, 445 S. W. 2d 511. The landowner is permitted to give value testimony because of his familiarity with the property. Arkansas State Highway Commission v. Russell, 240 Ark. 21, 398 S. W. 2d 201; Arkansas State Highway Commission v. Stobaugh, supra. The expert is permitted to do so because of his laiowledge of market values. Arkansas State Highway Commission v. Johns, 236 Ark. 585, 367 S. W. 2d 436. An owner’s lack of knowledge of market values goes only to the weight to be given to his testimony. Arkansas State Highway Commission v. Fowler, 240 Ark. 595, 401 S. W. 2d 1; Arkansas State Highway Commission v. Drennen, 241 Ark. 94, 406 S. W. 2d 327; Arkansas State Highway Commission v. Maus, 245 Ark. 357, 432 S. W. 2d 478. In Arkansas State Highway Commission v. Darr, 246 Ark. 204, 437 S. W. 2d 463, we only said that the testimony of the owner should be examined to determine whether he gave a satisfactory explanation for his conclusion in determining whether it is substantial, not whether it should be stricken. See Arkansas State Highway Commission v. Carter, 247 Ark. 272, 445 S. W. 2d 100. The reason given in the majority opinion for sustaining the motion to strike is that Geeslin had no logical basis for his value of $300 per acre before the taking. This seems to be on the basis that Geeslin in considering his value figure used a sale by Benefield to Kazar one day after his land was taken. According to him, that land was the only land along Gadron Creek anywhere near as valuable as his own. He described it as the same type land, but subject to more overflow than his own because of a five-foot difference in elevation. He estimated that 70 percent of the Benefield land was open for cultivation as compared to 85 percent of his own land. The Benefield land sold for $400 per acre. He considered a sale of lands by Wilcox and Bell to Hickson at a little less than $200 per acre as being comparable to his hill land. Geeslin placed an overall value of $300 per acre on his entire tract. I cannot see how the fact that the Benefield farm was cultivated in rice and soybeans, while the bottom land of Geeslin was in the soil bank, makes Geeslin’s testimony subject to being stricken or insubstantial. No two tracts of land are identical. Reasonable latitude must be allowed in evaluating sales. Arkansas State Highway Commission v. Clark, supra; Arkansas State Highway Commission v. Sargent, 241 Ark. 783, 410 S. W. 2d 381. It seems to me that the owner’s testimony showed sufficient similarity that we cannot declare the two tracts so dissimilar as to preclude consideration of this sale or to say that the trial court committed reversible error in denying a motion to strike the testimony. As the sole ground for striking, appellant makes the identical argument as to the testimony of George Lyford, i. e., that the Benefield-Kazar sale is not comparable. This argument is based to .a great extent upon the statement that the Benefield land had a rice allotment, but the Geeslin land did not. This witness, who had been in real estate and appraisal business for twenty years and had made appraisals for many governmental and lending agencies, said that the two tracts were comparable. He valued the 365 acres of bottom land on the Geeslin tract at $300, reducing the value $100 from the Benefield sale price because of the rice allotment. I find nothing to indicate that this adjustment was not reasonable. In my opinion there was no basis for striking Lyford’s testimony. In determining that the testimony of these witnesses was not substantial, the majority seems to place its decision upon the following in addition to the alleged lack of comparability of the Benefield sale: (1) Geeslin still has approximately half of his 80 acres in hill land connected as before to his 360 acres in bottom land. (2) The value of $300 per acre is not substantially supported because Geeslin bought part of the land in 1959 for $62 per acre and the remainder for $91 per acre in 1962, and there is no evidence that the land has increased in value since he purchased it. (3) There was no substantial evidence to support a reduction in value of remaining lands to the extent of $100 per acre. I will treat these factors in the order listed. (1) Geeslin’s testimony is to the contrary. He stated that the entire 80-acre tract had been rendered inaccessible to the remainder by reason of a little slough running through the property to Cadron Creek. While the slough was there before the highway construction, Geeslin testified, without contradiction, that the highway department had filled in and re-routed this slough. According to him, this change, without any drainage relief having been provided, caused water to back up and stand on his land so as to cut off that part of the remainder of the 80-acre tract south of the new highway as well as that north of it. (2) I think undue emphasis has been placed upon the prices at which Geeslin purchased this land. We should take judicial notice that land values all over Arkansas have steadily increased during the last 30 years and that the increase has been at an accelerated rate during the past decade. An appraiser for appellant stated that land has been increasing in value, generally speaking, but very little in the hills. He increased his values over certain sales prices in preceding years. Geeslin stated that the price he paid for the land purchased in 1962 was fixed by an agreement made with the seller in 1955, but not then consummated. Geeslin stated without contradiction that the Benefield land was purchased in 1962 at $125 per acre and sold in 1966 for $400 per acre. (3) In giving his values for the remainder after the taking Geeslin did not relate his testimony to comparable sales. He gave a plausible explanation for a change in highest and best use from a cattle operation to row cropping, in that the high land to which the cattle could have moved when water from Cadron Creek overflowed into the bottom lands had been isolated. He mentioned the fact that no drainage under the highway had been provided, so that water stood on portions of his land to an extent that timber thereon was dying. He considered that an isolated portion of the 80-acre tract was so inaccessible that finding a purchaser for it even at $30 an acre would be difficult. No inquiry was made of Lyford by appellant as to how he arrived at his <fafter taking” value. It seems to me that the testimony of these witnesses was substantial enough to leave its weight and creditability to the jury. The expert witness was not required to state how he arrived at his values. The burden was upon appellant to demonstrate that there was no reasonable basis for the value testimony of these witnesses. I submit that it did not do so. Certainly, it was not demonstrated that Lyford’s testimony had no reasonable basis. I cannot help feeling that the majority has weighed the testimony. Holt, J., joins in this dissent.